Name: 86/171/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the marketing of horticultural products in Denmark pursuant to Council Regulation (EEC) No 355/77. (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  marketing
 Date Published: 1986-05-16

 Avis juridique important|31986D017186/171/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the marketing of horticultural products in Denmark pursuant to Council Regulation (EEC) No 355/77. (Only the Danish text is authentic) Official Journal L 130 , 16/05/1986 P. 0049 - 0049*****COMMISSION DECISION of 9 April 1986 approving an addendum to the programme relating to the marketing of horticultural products in Denmark pursuant to Council Regulation (EEC) No 355/77. (Only the Danish text is authentic) (86/171/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 22 July 1985 the Danish Government forwarded an addendum to the programme approved by Commission Decision 80/1325/EEC (3), relating to the marketing of horticultural products in Denmark and submitted supplementary information on 18 and 26 October 1985; Whereas the purpose of this addendum is to permit the further pursuit of the objectives defined in the programme, including: - the establishment of larger marketing facilities (points of sale, auction halls) provided with grading, prepacking, packing and refrigeration equipment, - storage, - specialized transport, - sales promotion, in order to adapt supply more closely to the increasing concentration of demand, to organize exports more efficiently and thus improve the situation in the horticultural sector, enhance the market value of the products and improve producers' incomes; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the Regulation can be achieved in respect of fruit and vegetable production, whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the meausres provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the marketing of horticultural products forwarded by the Danish Government pursuant to Regulation (EEC) No 355/77 on 22 July 1985 is hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 380, 31. 12. 1980, p. 19.